DETAILED ACTION
The response filed February 3, 2022 has been entered. Claims 23-27 were added. Claims 13-27 are pending with claim 22 being withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 17-21, and 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cruz (US 5,104,715) in view of Park (KR 2008/0027177). 
Regarding claims 13, 17-21, and 23-27, Cruz teaches a composite, multi-layered building panel (Fig. 2) comprising upper and lower nonwoven scrims of metallic or glass (inorganic) fibers, the scrims (mats) being porous and having interior and exterior faces, a core layer of set gypsum, and a low density insulation board (sheet) positioned with the core layer, the low density insulation board having a series of apertures to allow the low density insulation board to bond to the core layer, the thickness of the core layer being larger than the thickness of the low density insulation board (abstract, 1:49-65, 3:1-66). Cruz teaches the composite panel further comprises opposed upper and lower paper sheets (Fig. 2, 3:23-66). Cruz teaches the scrims being pressed into the upper and lower surface of the composite board before the high density material, the gypsum, sets and before the sheets are positioned (3:58-66). Cruz teaches the low density insulation board being made of polystyrene foam or other low density material (polymer) (2:58-66, 3:67-4:10, 7:10-11). Cruz teaches the composite sheet being used as a tile or shingle (5:1-13).
Cruz is silent as to the open celled structure of the PS foam and does not teach the low density insulation board is formed from melamine. However, Park teaches an enclosure and inter-floor construction that provides shock absorption, mechanical strength, workability, and heat insulating properties as well as noise or vibration absorption (claims 1, 5) due to optimization of the resin foam construction (abstract, p. 1-2). Park teaches the foam being open cell and comprising PS or melamine (claims 3, 4) and being used with additional layers such as a dimensional stability layer, waterproof layer, insulation layer, and reinforced board including gypsum (p. 2-3, 6). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the composite panel of Cruz, wherein the low density insulation board comprises the open cell foam of Park, specifically the melamine foam, as use of conventional insulating materials would predictably be suitable for use in building composite and would provide heat insulating and improved noise absorption properties.
Further regarding claims 13 and 23-27, the references do not expressly teach the open cell foam is in the form of polymer pieces. However, it was known in the art to include the open cell foam in the form of a sheet to enhance noise absorption. Changing the form from a single sheet to multiple pieces would be within the level of ordinary skill in the art and is considered an obvious modification. See also MPEP 2144.04 (e.g. changes in size/proportion, changes in shape, making separable, making continuous). 
As to claim 21, it appears the Cruz depicts in Fig. 5 that the insulating material is centrally disposed with a zone that is free of the insulating material.

Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cruz in view of Park as applied above, and further in view of College (US 2010/0055431).
Regarding claims 14-16, the prior art does not appear to teach the upper and lower layers of a set gypsum slurry coating having a density greater than the core layer gypsum. However, College teaches a composite board for building application (abstract, Fig. 2a) comprising gypsum and a pre-coated fibrous mat embedded in a dense slurry layer that results in increased durability and load carrying capacity with minimal increase and cost ([0015]-[0023], [0030]). College teaches the fibrous mat formed from a grouping of nonwoven and randomly aligned inorganic fibers, specifically glass fibers, that results in a porous mat that allows passage of the dense gypsum slurry in order to result in a smooth covering surface, stronger face of the board, and uniform composite ([0048]-[0054]). College teaches the core layer having a lower density than the dense slurry layers that results in strengthening of the exterior face without unnecessarily increasing the overall weight of the composite board ([0051]). College also teaches the fibrous mats being embedded within the slurry layer that eliminate or greatly reduce the presence of exposed fiber and other provide a smooth working surface (abstract; [0010], [0046]). College teaches the fibrous mats and paper facing layers being formed from a grouping of nonwoven and randomly aligned fibers, preferably inorganic fibers such as glass fibers ([0048]) and teaches the use of paper facing in lieu of the fibrous mat ([0059]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to from the composite panel of Cruz as modified by Park, wherein the nonwoven scrims are embedded in the exterior higher density gypsum layers of College such that the exterior face of each mat is substantially covered by the gypsum layer, since it would be predictably suitable for reinforcing material for building applications, as the density profile results in a strong, uniform composite with strengthened exterior faces without unnecessarily increasing the overall weight and to eliminate or greatly reduce the presence of exposed fibers and otherwise provide a smooth working surface as taught by College. 

Response to Arguments
Applicant’s arguments have been fully considered but are not found persuasive.
Applicant argues that the prior art teaches a single sheet of polymer instead of polymer pieces. This is addressed in the rejection above:
Further regarding claims 13 and 23-27, the references do not expressly teach the open cell foam is in the form of polymer pieces. However, it was known in the art to include the open cell foam in the form of a sheet to enhance noise absorption. Changing the form from a single sheet to multiple pieces would be within the level of ordinary skill in the art and is considered an obvious modification. See also MPEP 2144.04 (e.g. changes in size/proportion, changes in shape, making separable, making continuous). 

The question is whether changing a single sheet of foam into multiple pieces would have been obvious in this case. It was known in the prior art that adding a foam polymer to a gypsum sheet would enhance noise absorption. The MPEP in 2144.04 states that changes in shape or size/proportion and making separable are all reasons to support obviousness. The examiner maintains the position that changing a foam sheet into smaller pieces would be obvious to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/               Primary Examiner, Art Unit 1746